Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 08/08/2022, have been fully considered, and they are persuasive. Therefore, the previous rejection has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Bollinger on August 17, 2022.
The application has been amended as follows:

1-12. (Cancelled)
13. (Previously Presented) A system for introducing and verifying presence of light pulses in a captured image stream, comprising:
a camera for introducing light pulses in at least one pixel in consecutive image frames of a captured image stream, comprising: 
an image sensor arranged to capture an image stream, the image sensor comprising a plurality of pixels arranged to capture light of a first wavelength range,
wherein at least one of the plurality of pixels is covered by a first material which is arranged to transform light of a second wavelength range to light of the first wavelength range, and
a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material, thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material, wherein the first light source circuitry is arranged to emit light pulses of a predetermined, a pseudo-random or a random pattern;
a receiver circuitry arranged to receive the captured image stream from the camera;
a detector circuitry arranged to detect if a plurality of consecutive image frames of the received captured image stream comprises the light pulses registered in the at least one pixel; and
an alerting circuitry arranged to create an event if the light pulses are not present in the image frames of the received image stream.

14. (Previously Presented) The system of claim 13, wherein the detector circuitry is further arranged to determine if the light pulses registered in the at least one pixel follow a predetermined pattern or a pseudo-random pattern, and wherein the alerting circuitry is further arranged to create an event if the light pulses do not follow the predetermined pattern or the pseudo-random pattern. 

15. (Previously Presented) A method for introducing and verifying presence of light pulses in a captured image stream, comprising:
introducing light pulses in at least one pixel in a captured image stream using camera that introduces light pulses in an image stream, comprising: 
an image sensor arranged to capture an image stream, the image sensor comprising a plurality of pixels arranged to capture light of a first wavelength range,
wherein at least one of the plurality of pixels is covered by a first material which is arranged to transform light of a second wavelength range to light of the first wavelength range, and
a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material, wherein the first light source circuitry is arranged to emit light pulses of a predetermined, a pseudo-random or a random pattern, thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material; 
receiving the captured image stream from the camera;
detecting if a plurality of consecutive image frames of the received captured image stream comprises the light pulses registered in the at least one pixel; and
creating an event if the light pulses are not present in the captured image stream.

16. (Currently amended) The system of claim 13, further comprising:
a camera lens system arranged to prevent the transmission of a light of the second wavelength range from a scene, captured by the camera, to the image sensor.

17. (New) The system of claim 13, wherein the first material is a fluorescent material which absorbs light in the second wavelength range and emits light in the first wavelength range.

18. (New) The system of claim 13, wherein the second wavelength range is within an ultraviolet wavelength range.

19. (New) The system of claim 13, wherein the first material is applied to an image sensor glass of the image sensor, on a surface of the image sensor, or to a colour filter of said at least one of the plurality of pixels. 

20. (New) The system of claim 13, wherein a first pixel group, comprising at least one of the plurality of pixels, is covered by the first material; and
a second pixel group, comprising at least one of the plurality of pixels, is covered by a second material which is arranged to transform light of a third wavelength range to light of the first wavelength range; and
the system further comprises a second light source circuitry, located within the camera, arranged to emit light pulses of light of the third wavelength range directly onto the second material.

21. (New) The system of claim 13, wherein the second material is a fluorescent material which absorbs light in the third wavelength range and emits light in the first wavelength range.

22. (New) The system of claim 20, wherein the third wavelength range is within an ultraviolet wavelength range.

23. (New) The system of claim 20, wherein the first and second pixel groups are arranged at least at a predetermined distance from each other in the image sensor.

24. (New) The system of claim 20, wherein the first pixel group is arranged at less than a predetermined distance from the first light source circuitry, and the second pixel group is arranged at less than a predetermined distance from the second light source circuitry.

25. (New) The system of claim 20, wherein the second and the third wavelength range are not overlapping.

26. (New) The system of claim 20, wherein the first and the second light source circuitries are arranged to emit light pulses at different and predetermined pulse frequencies.

Allowable Subject Matter
Claims 13 – 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 13, “a first light source circuitry, located within the camera, arranged to emit light pulses of light of the second wavelength range directly onto the first material, thereby causing the image sensor to register the emitted light pulses in the at least one pixel covered by the first material, wherein the first light source circuitry is arranged to emit light pulses of a predetermined, a pseudo-random or a random pattern;
a receiver circuitry arranged to receive the captured image stream from the camera;
a detector circuitry arranged to detect if a plurality of consecutive image frames of the received captured image stream comprises the light pulses registered in the at least one pixel; and
an alerting circuitry arranged to create an event if the light pulses are not present in the image frames of the received image stream, where the closest prior art is Borthakur et al. (US 2016/0351609 A1) and Van Veghel et al (US 2010/0109902 A1). 
Borthakur et al, is directed towards an imaging system may include an image sensor having an array of image pixels with a photosensitive region that generates image signals in response to light. The array may include photoluminescent material that absorbs light of a first range of wavelengths and emits light of a second range of wavelengths onto the photosensitive region. The first range of wavelengths may correspond to ultraviolet light, and the second range of wavelengths may correspond to visible light. The photoluminescent material may be formed over some or all of the image pixels. The array may include color filter elements that transmit light of a given color to the photosensitive region. The photoluminescent material may be adjusted to have a peak emission intensity at a color of light that corresponds to the given color of light transmitted by a given color filter element, see abstract. 
And, Veghel et al, which is in the same field of endeavor, discloses the invention relates to a communication device (101; 102; 103) for controlling a system is provided, the communication device comprising a reflecting element (111; 112; 113) for composing a system control command, wherein the composed system control command is comprised of light reflected by the reflecting element (111; 112; 113). The invention further relates to a receiver (200) for receiving the system control command composed by and comprised of the light reflected by the reflecting element (101; 102; 103) of the communication device, the receiver comprising a sensing unit (210) for sensing the light reflected by the reflecting element and a processing unit (220) for retrieving the system control command based on the light sensed by the sensing unit (210), see abstract.
However, both prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 13 and therefore stands allowable.  The same reasoning applies to independent claim 15, which are slight variations of the claim 13 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486